UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2327


XIAOBING LIN, a/k/a     Xiao   Bing   Lin,   a/k/a   Xiao   Bin   Lin,
a/k/a Xiaobin Lin,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 28, 2014                     Decided:    April 30, 2014


Before WILKINSON and     THACKER,     Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Matthew L. Guadagno, LAW OFFICE OF MATTHEW L. GUADAGNO, New
York, New York, for Petitioner.     Stuart F. Delery, Assistant
Attorney General, Cindy S. Ferrier, Assistant Director, Keith I.
McManus, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xiaobing Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen.

We deny the petition for review.

              We review the Board’s denial of a motion to reopen for

abuse of discretion.         See 8 C.F.R. § 1003.2(a) (2013); Mosere v.

Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).                        We conclude that

the Board did not abuse its discretion finding that Lin was not

prejudiced by counsel’s failure to seek cancellation of removal

and by the immigration judge’s failure to advise Lin that he may

be eligible for such relief.              See Rusu v. INS, 296 F.3d 316,

320-21 (4th Cir. 2002).         We also conclude that the Board did not

abuse   its    discretion     finding     that      Lin’s    new    and     previously

unavailable evidence warranted reopening.

              We conclude that there is no merit to Lin’s claims

that the Board used the wrong standard of review or that it

failed to consider all the evidence.

              Accordingly,    we   deny       the   petition      for     review.      We

dispense      with    oral   argument     because         the     facts     and     legal

contentions     are   adequately    presented        in     the    materials      before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED

                                          2